Citation Nr: 0614528	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  04-07 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected peripheral neuropathy of the 
left lower extremity.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected peripheral neuropathy of the 
right lower extremity.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1964 to October 
1994.  See November 1994 Application for Compensation and/or 
Pension; DD 214.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to an April 2003 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.


FINDING OF FACT

No more than mild peripheral neuropathy in the left and right 
lower extremities has been demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected peripheral neuropathy of the left lower 
extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2005).  

2.  The criteria for a rating in excess of 10 percent for 
service-connected peripheral neuropathy of the right lower 
extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran contends that he suffers from severe peripheral 
neuropathy, which has impeded his mobility.  He also 
indicates that he suffers from constant leg pain, numbness 
and discomfort.  The veteran reports that his sleep patterns 
are disrupted and that the numbness in both feet has made it 
difficult to safely drive a car.  He also asserts that the 
disability is taking a toll on future employment as he 
fatigues easily, has no stamina, and has lost approximately 
50 percent of the strength in each leg due to muscle loss.  
See statement in support of claim dated May 2002.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2005).  

Service connection was initially granted for neuropathy, 
bilateral lower extremities, also claimed as right and left 
knee disability, with a 10 percent evaluation pursuant to 
38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520, effective 
November 1, 1994.  See July 1995 rating decision.  Noting 
clear and unmistakable error, the RO subsequently assigned 
separate 10 percent ratings under DC 8520 for each lower 
extremity.  See August 1998 rating decision.  The April 2003 
rating decision that is the subject of this appeal continued 
the separate 10 percent ratings.  

DC 8520 rates paralysis of the sciatic nerve and provides 
evaluations of 10, 20, 40, and 60 percent for incomplete 
paralysis which is mild, moderate, moderately severe, and 
severe, with marked muscular atrophy, respectively.  38 
C.F.R. § 4.124a, DC 8520 (2005).  

The evidence of record consists of private and VA medical 
records, including several VA compensation and pension (C&P) 
examination reports.  Despite the fact that the evidence of 
record spans approximately 3 years, the veteran's symptoms 
have not changed greatly.  His deep tendon reflexes were 
brisk in the lower extremities, at 2+ except trace to 1+ 
ankle jerks, bilaterally, and his toes were down going.  The 
veteran also exhibited decreased pinprick sensation extending 
from below the knee down into the feet, reduced cold 
sensation, inability to distinguish sharp versus dull 
sensations, and depressed vibration sensation over the great 
toes, bilaterally, and at the knees.  Vibration sensation was 
absent over the feet.  Light touch was intact.  
Proprioception was intact for large joint movements only.  
Romberg's test was positive and the veteran was able to 
perform rapid alternating movements well.  See May 2002 
medical records from Dr. Jacob; March 2003 and June 2004 VA 
C&P examination reports.  

Nerve conduction studies performed in March 2003 showed a 
slightly prolonged distal latency in the right sural 
potential; the left sural potential showed latency in the 
upper range of normal.  Conduction velocities for the right 
and left peroneal and posterior tibial nerves were mildly 
slowed and distal F wave latencies for the motor nerves were 
mildly prolonged.  The amplitudes for the posterior tibial 
nerve, bilaterally, and the left peroneal nerve were slightly 
reduced.  The veteran opted against undergoing 
electrodiagnostic studies in June 2004 due to pain in his 
lower extremities.  See March 2003 (emphasis added); June 
2004 VA examination reports.  

The evidence of record does not support an evaluation in 
excess of 10 percent for peripheral neuropathy of either 
lower extremity under DC 8520.  The Board acknowledges Dr. 
Jacob's impression that the veteran's peripheral neuropathy 
had worsened.  This opinion, however, was based on the 
history available, which did not include a review of the 
claims file and all available data.  See May 2002 medical 
record.  Moreover, even if the veteran's peripheral 
neuropathy has worsened, this does not necessarily mean that 
it has progressed to the point of being more than mild 
incomplete paralysis.  The Board also acknowledges that the 
June 2004 VA examination indicates that the veteran 
demonstrates a moderate degree of bilateral ataxia with heel-
to-shin testing (not evident before); an inability to perform 
tandem gait or heel-to-toe walking (which he was able to 
perform prior); and a progression of symptoms.  Although the 
veteran's symptoms may have progressed, the totality of the 
evidence reveals mild, rather than moderate, symptoms 
associated with the veteran's peripheral neuropathy of the 
left and right lower extremities.  As such, an increase in 
disability compensation is not warranted, as the veteran's 
disability does not more nearly approximate moderate 
incomplete paralysis.  See 38 C.F.R. § 4.7.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The veteran has appealed an April 2003 rating decision that 
continued the separate 10 percent evaluations for service-
connected peripheral neuropathy of the left and right lower 
extremities.  Prior to the issuance of this decision, the 
veteran was advised of the necessary evidence to substantiate 
his claim; that the RO would assist him in obtaining 
additional information and evidence; and of the 
responsibilities on both his part and VA's in developing the 
claim.  See June 2002 RO letter.  The veteran was later 
informed of the need to provide any evidence in his 
possession pertinent to the claim.  See March 2004 Statement 
of the Case (SOC).  As such, VA fulfilled its notification 
duties.  Quartuccio, 16 Vet. App. at 187.  

The claim for service connection for the disabilities at 
issue was substantiated more than a decade ago.  Thus, there 
is no prejudice in the failure to provide the veteran with 
the five elements of a service-connection claim.  Nor has the 
veteran been prejudiced by VA's failure to provide notice as 
to the effective date of any increased rating, as the claim 
for increased rating is being denied.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In addition, any error 
in not providing a single notice covering all content 
requirements prior to the April 2003 rating decision at issue 
was, at most, harmless, as the veteran was subsequently 
provided with content-complying notice and given adequate 
opportunity to provide evidence and argument.  See, e.g., 
id.; 38 C.F.R. § 20.1102 (2005).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  In this case, the veteran's 
service, private and VA medical records have been associated 
with the claims file, and he was afforded several VA 
examinations in connection with his claim.  The veteran also 
informed the RO that all the evidence to support his appeal 
had been submitted.  See statement in support of claim dated 
June 2005.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

A disability evaluation greater than 10 percent for service-
connected peripheral neuropathy of the left lower extremity 
is denied.  

A disability evaluation greater than 10 percent for service-
connected peripheral neuropathy of the right lower extremity 
is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


